           Case 2:19-cv-02086-MJP-SKV Document 31 Filed 07/20/21 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   ALIEU JATTA,

 9                               Petitioner,                  Case No. C19-02086-MJP-SKV

10          v.                                                ORDER GRANTING JOINT
                                                              REQUEST TO STAY PROCEEDINGS
11   LOWELL CLARK, et al.,

12                               Respondent.

13

14          This is a 28 U.S.C. § 2241 habeas action. On December 5, 2020, the Honorable Marsha

15   J. Pechman issued the following order:

16          The Court DENIES Respondents’ motion to dismiss for lack of jurisdiction (Dkt. No. 6)
            as to Petitioner’s claims related to (a) his application for a provisional unlawful presence
17          waiver and (b) his arrest and detention, and GRANTS the motion as to the remaining
            claims. The Court GRANTS Petitioner’s motion for a stay of removal and release from
18          custody (Dkt. No. 8). The Court ORDERS Jatta to be released immediately with
            conditions to be set by ICE consistent with this Order. The Court STAYS Petitioner’s
            removal until further order of the Court. And the Court RE-REFERS this matter to [the
19          Magistrate Judge] for further proceedings.
20   Dkt. 24. On January 29, 2021, Respondent filed a Notice of Appeal of Judge Pechman’s order.
21   Dkt. 25. On June 29, 2021, the Court of Appeals granted Respondent’s motion to voluntarily
22   dismiss the appeal and the appeal was dismissed. Dkt. 28. On July 1, 2021, the Court directed
23



     ORDER GRANTING JOINT REQUEST TO STAY
     PROCEEDINGS - 1
              Case 2:19-cv-02086-MJP-SKV Document 31 Filed 07/20/21 Page 2 of 2




 1   the parties to submit a joint status report indicating whether there have been any relevant changes

 2   affecting the status of the Petition. Dkt. 29.

 3            On July 12, 2021, the parties submitted a joint status report stating that “the parties agree

 4   that there have been significant changes regarding Petitioner’s detention claims” since the

 5   Court’s December 5, 2020 order. Dkt. 30. The parties note that “Petitioner’s Application for

 6   Waiver of Grounds of Inadmissibility (‘provisional waiver’) remains pending with the USCIS”

 7   and request that “the proceedings before the Court be stayed for sixty (60) days while the parties

 8   await a decision from USCIS.” Id.

 9            Based on the foregoing, the Court finds and ORDERS:

10            (1)    The parties’ joint request to stay proceedings for sixty (60) days pending a

11   decision from the USCIS on Petitioner’s Application for Waiver of Grounds of Admissibility,

12   Dkt. 30, is GRANTED.

13            (2)    This action is STAYED until September 20, 2021.

14            (3)    The parties shall file a joint status report on or before September 20, 2021

15   notifying the Court of the status of Petitioner’s Application for Waiver of Grounds of

16   Admissibility and any further information relevant to the proceedings on the Petition before the

17   Court.

18            (4)    The Clerk is directed to send copies of this order to the parties and to the

19   Honorable Marsha J. Pechman.

20            Dated this 20th day of July, 2021.

21

22
                                                             A
                                                             S. KATE VAUGHAN
23                                                           United States Magistrate Judge




     ORDER GRANTING JOINT REQUEST TO STAY
     PROCEEDINGS - 2
